Citation Nr: 0913137	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-37 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a left knee disorder.  

In June 2008, the Board remanded the left knee claim for the 
development of additional evidence.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury during service 
in 1975; but he did not have residual disability of that knee 
at the time of his retirement from service in 1988.

2.  Post-service left knee disorders, including 
chondromalacia, degenerative joint disease, meniscus tear, 
and chondrocalcinosis, were not found until nine or more 
years after service.


CONCLUSION OF LAW

Current left knee disability was not incurred or aggravated 
in service, and is not presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131,1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Knee Disorder

The Veteran contends that he has chronic left knee disability 
that began during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.   If a disease is shown to be 
chronic during service, later manifestations of the same 
disease are service connected, unless clearly attributable to 
intercurrent causes.  If a disease not shown to have been 
chronic during service, it is necessary to show continuity of 
symptoms during and after service.  38 C.F.R. § 3.303(b).  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran's claims file contains some service treatment 
records.  Most of the assembled records, however, are from a 
few limited periods.  The records do not appear to document 
all of the treatment the Veteran received during his twenty 
years of service.  The RO attempted to obtain additional 
service treatment records.  In April 2006, the RO issued a 
formal finding that additional service treatment records are 
not available.

The records that have been obtained include a medical history 
report completed in December 1987.  At that time, the Veteran 
checked "yes" for a history of swollen or painful joints.  
The physician's notes on that report indicate that the 
Veteran reported a history of problems with his left knee in 
1975.  The report of a December 1987 medical examination of 
the Veteran did not reflect any problems with his lower 
extremities.  In a May 1988 examination of the Veteran for 
retirement from service, the examiner did not find any 
abnormalities of the lower extremities.


In July 1997, the Veteran submitted a claim for service 
connection for several disorders, including torn ligaments in 
the left knee.  On VA examination in September 1997, the 
Veteran reported stiffness in some joints, including both 
knees.  He indicated that he had been told that his left knee 
was worn out.  Examination revealed crepitation on motion in 
both knees.  The examiner provided a diagnosis of bilateral 
chondromalacia of the knees.  In a February 1998 rating 
decision, the RO denied service connection for chondromalacia 
of the knees.

In a December 2000 statement, the Veteran reported that he 
sustained an injury of his left knee in 1975, while he was 
serving as a drill sergeant.  He stated that he received 
treatment at a military hospital, and that the condition of 
his left knee was the reason that he ceased being a drill 
sergeant in 1976.  The Veteran submitted an affidavit, dated 
in 2001, attesting that in or about July 1975 he injured his 
left knee during a field exercise, and had military hospital 
treatment, including pre-surgical counseling.  The Veteran's 
former wife, Ms. T. B. J., also signed the affidavit, 
indicating that she was aware of the Veteran's knee injury 
and the pre-surgical counseling.

On VA examination February 2001, the Veteran related a 
history of degenerative joint disease in both knees.  He 
indicated that a VA physical therapy department had issued 
him patellofemoral braces for both knees.  He stated that he 
had fairly severe constant daily pain in both knees.  The 
examiner noted crepitus and evidence of pain with motion of 
both knees.  Flexion was limited to 110 degrees in the left 
knee, and to 120 degrees in the right knee.  The examiner's 
diagnosis was bilateral degenerative joint disease of the 
knees.

In a November 2001 rating decision, the RO denied service 
connection for chondromalacia and tendonitis of the left 
knee.  The Veteran appealed that decision.  In a January 2001 
statement, he noted that medical records from 1987 showed a 
left knee problem, and that he was currently receiving VA 
treatment for pain in his left knee and other joints.

The Veteran received VA outpatient treatment for left knee 
problems in 2005.  In March 2005, he reported locking, 
slipping, and severe pain in his left knee.  The treating 
physician found that the knee was swollen, warm, acutely 
tender, and restricted in movement due to severe pain.  A May 
2005 MRI of the knee showed a torn meniscus.  VA treatment 
included physical therapy and a knee brace.  Treatment notes 
from November 2005 reflect the Veteran's report of an injury 
of the left knee 30 years earlier.

On VA examination in May 2007, the Veteran asserted that his 
left knee disability was a result of military service.  The 
examiner indicated that the Veteran did not relate any 
history of injury of the knee.  The Veteran reported daily 
pain in the knee, as well as stiffness, swelling, 
instability, and locking.  On examination, the Veteran 
complained on pain on motion of both knees.  The examiner 
found that both knees were tender.  The Veteran had a slight 
left-sided limp.  Left knee x-rays showed mild degenerative 
joint disease.  The examiner's diagnoses regarding the left 
knee were mild degenerative joint disease, and 
chondrocalcinosis.  The examiner did not find evidence of 
chronic knee problems in the Veteran's military records.  The 
examiner expressed the opinion that the Veteran's left knee 
condition was not caused by or a result of military service, 
but that the condition was a result of the aging process.

In June 2008, the Board remanded the left knee claim.  The 
Board noted that the May 2007 VA opinion did not discuss the 
1987 service record that reflects the Veteran's report of 
left knee problems in 1975.  The Board indicated that on 
remand VA should obtain an addendum to the 2007 opinion, or a 
new opinion, that addressed that evidence.

In August 2008, the same practitioner who examined the 
Veteran in May 2007 reviewed the claims file and provided an 
amended opinion.  The practitioner noted that the December 
1987 medical history shows the Veteran's report of a history 
of swollen or painful joints.  The practitioner acknowledged 
that the Veteran's (former) wife had confirmed the occurrence 
of an injury of the Veteran's left knee in 1975.  The 
practitioner observed that on the reports of examinations of 
the Veteran in December 1987 and May 1988, not long before 
his retirement from service, the examiners checked normal for 
the condition of the Veteran's lower extremities.  The 
practitioner concluded that the evidence in the claims file 
does not show that the Veteran had a chronic or recurrent 
left knee problem during service.  Following the second 
review of the file, the practitioner expressed the opinion 
that the Veteran's left knee condition was not caused by or 
secondary to his military service.

In the amended opinion, the VA practitioner showed 
consideration of evidence relevant to the etiology of the 
Veteran's current left knee disability.  There is substantial 
evidence that the Veteran sustained a left knee injury during 
service in 1975.  There is no indication, however, of any 
chronic or recurrent left knee disorder during the later 
years of the Veteran's long service.  Significantly, in two 
examinations during the year preceding the Veteran's 
retirement from service, examiners reported that his lower 
extremities were in normal condition.  The earliest post-
service evidence of problems with the Veteran's left knee is 
from 1997, nine years after his retirement.  While the 
medical evidence from 1997 forward shows chronic left knee 
disability, there is no indication of chronic or recurrent 
left knee problems during the years immediately following 
service.  In summary, the evidence does not show that Veteran 
had a chronic left knee disorder during service, and does not 
show continuity of left knee symptoms during and after 
service.  The preponderance of the evidence is against 
service connection for the current left knee disability.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


In this case, complete notice was sent in February 2001 and 
April 2006 letters, and the claim was readjudicated in an 
August 2008 supplemental statement of the case.

VA has obtained the available service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of the claimed disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.

In cases in which the veteran's service treatment records are 
unavailable, there is a heightened duty to assist the 
claimant.  Cuevas v. Principi, 3 Vet. App. 543, 548; Jolley 
v. Derwinski, 1 Vet. App. 37 (1990).  In this case, the 
assembled service treatment records appear to be less than 
complete.  The RO attempted to obtain additional service 
treatment records, but none could be obtained.  Additionally, 
the Board remanded the case for further development and 
consideration.

VA made a heightened effort to assist in the development of 
the claim; and all relevant records that are available have 
been obtained and associated with the Veteran's claims file.  
Accordingly, VA has substantially complied with the notice 
and assistance requirements; and the Veteran is not 
prejudiced by a decision on the claim at this time.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


